Exhibit 3.1 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporation (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of Corporation: E-WASTE SYSTEMS, INC. 2. The articles have been amended as follows: (provide article numbers, if available) ARTICLE 3.This amendment is being filed for the purpose of increasing the current authorized capital of 3,000,000,000 shares of Common stock, par value $0.001; and 10,000,000 shares of Preferred stock, par value $0.001 to the following: 3,000,000,000 shares of Common stock, par value $0.001 10,000,000 shares of Preferred stock, par value $0.001 3. The vote by which the stockholders holding shares in the Corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the Articles of Incorporation, have voted in favor of the amendment is:100% of the Board of Directors. 4.Effective Date and time of filing:Effective October 3, 2014 at12:00 p. m, EDT 5:Signature: /s/ Carolyne Susan Johnson Signature of Officer Name: Carolyne Susan Johnson Its:Secretary/Treasurer
